Citation Nr: 0104382	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  94-44 967	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for service-connected photophobia and corneal scar, 
residual of right eye injury.



REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which assigned an initial noncompensable 
disability rating for service-connected photophobia and 
corneal scar, residual of right eye injury.

The veteran appealed the initial rating to the Board, and in 
June 1996, the Board denied the appeal.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), and the Court vacated the 
Board's decision and remanded the case in January 1998.  The 
Board remanded the case to the RO for further development of 
the evidence in July 1998.

In March 1999, the RO assigned a 10 percent rating for 
photophobia and corneal scar, residual of right eye injury.  
The RO informed the veteran that "all benefits sought on 
appeal are granted" and withdrew the appeal.  However, where 
there is an appeal of an original or initial rating, like a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, 
the RO should have sent the case back to the Board for 
further appellate review after assigning the 10 percent 
initial rating because the 10 percent rating is not the 
maximum available benefit provided under the criteria used in 
this case to evaluate the disorder.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6099-6009 (2000).  Instead, the case has been 
returned to the Board as a new appeal because the veteran 
appealed the assignment of the 10 percent rating.



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In this case, the veteran appealed the assignment by the RO 
of an original or initial rating for his service-connected 
eye disorder.  There is a "distinction between an original 
rating and a claim for an increased rating" and this 
distinction "may be important . . . in terms of determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous . . . ."  Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (emphasis in original).  For 
instance, where a veteran appeals the initial assignment of 
disability rating, the statement of the case should treat the 
appeal as one expressing disagreement with the original 
rating award and not as one for an increased evaluation 
because "this distinction is not without importance in terms 
of VA adjudicative actions".  Fenderson, 12 Vet. App. at 
132.

Moreover, the distinction "may be important . . . in terms 
of determining the evidence that can be used to decide 
whether an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  For example, the rule 
articulated in Francisco v. Brown -- that, where an increase 
in the disability rating is at issue, the present level of 
the veteran's disability is the primary concern -- does not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, the evidence 
contemporaneous with the claim and the initial rating 
decision granting service connection should be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the appeal of the initial 
rating assigned for a disability, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, a 10 percent disability rating has been 
assigned analogously under criteria in the VA Schedule for 
Rating Disabilities for evaluating the degree of disability 
resulting from an unhealed injury of an eye, in chronic form.  
These criteria provide that the disability is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent may be assigned during active pathology.  38 
C.F.R. § 4.84a, Diagnostic Code 6099-6009.

The veteran has been assigned a 10 percent rating analogously 
under this criteria because there is no rating criteria to 
evaluate the residual disability of photophobia.  The Board 
notes that the medical evidence in the record reflects visual 
acuity of 20/20 in both eyes and no field loss and there is 
no evidence of the other criteria.  The minimum 10 percent 
rating has been assigned based on an examiner's opinion in a 
March 1999 addendum to a October 1998 VA Eye examination 
report that the photophobia constitutes "active pathology" 
under Diagnostic Code 6009.  The analogous criteria chosen by 
the RO are appropriate because the veteran did sustain an 
injury to his eye in service.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (Board should provide an 
explanation for a diagnostic code used for a disorder that 
must be rated analogously to another disorder).

The veteran contends that his disability should be assigned a 
rating higher than 10 percent because the photophobia affects 
the shifts that he works, requiring him to work the night 
shift rather than work the day shift, and that this in turn 
interferes with the time he can spend with his family.  He 
stated on his VA Form that the photophobia causes such 
discomfort that he has had to make sacrifices because he 
spends 90 percent of his shift working outside.  He also 
stated that the photophobia is a constant ongoing problem 
that has caused him to make "numerous life style changes."

The Board notes that the effects of the photophobia alleged 
by the veteran are not contemplated by the rating criteria as 
impairments of earning capacity in the average case.  
38 C.F.R. § 4.1.  Rather, by contending that he experiences 
disabling effects that are not addressed by the rating 
schedule but that nevertheless interfere with his employment, 
he is, in effect, requesting that an initial rating higher 
than 10 percent be considered on an extraschedular basis.  
38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96 at para. 4 (Aug. 16, 
1996) (noting that an extraschedular rating is warranted only 
where the disability picture presented by the veteran would, 
in the average case, produce impairment of earning capacity 
beyond that reflected by in VA's rating schedule or would 
affect earning capacity in ways not addressed in the 
schedule, such as by requiring frequent hospitalization or 
otherwise interfering with employment).

Although the RO noted in the March 1999 rating decision that 
there was no basis in this case "for consideration of an 
extraschedular evaluation" and provided the veteran with 
notice of section 3.321(b)(1) in the July 1999 statement of 
the case, recent changes in the law require VA to notify 
"the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim."  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5103).  For this 
reason, the Board concludes that a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, this case is REMANDED for the following:

1.  The RO should write to the veteran 
and notify him that the effects of the 
photophobia that he alleges are not 
addressed by the rating criteria as 
disabling impairments of earning capacity 
in the average case and that 
consideration of a rating higher than 10 
percent on an extraschedular basis 
requires evidence that shows that his 
case presents an exceptional or unusual 
disability picture with such related 
factors as marked interference with 
employment or frequent periods of 
hospitalization.  The RO should notify 
him that he should submit evidence, other 
than his own assertions, to substantiate 
his claim that his photophobia presents 
such an exceptional or unusual disability 
picture.  Such evidence may include, for 
example, hospital records showing 
treatment for his eye disorder that would 
reflect frequent periods during which he 
lost time from work or a letter from his 
supervisor describing the effects of the 
photophobia that cause marked 
interference with the veteran's 
employment duties.  The RO should allow 
the veteran a reasonable amount of time 
to submit evidence to substantiate his 
claim.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

3.  The RO should readjudicate the claim 
for an initial rating higher than 10 
percent for photophobia and corneal scar, 
residual of right eye injury, including 
considering whether the evidence warrants 
referral to the appropriate VA officials 
for extraschedular consideration.


	(CONTINUED ON NEXT PAGE)


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




